Name: Council Regulation (EEC) No 430/78 of 28 February 1978 on the arrangements applicable to fresh or chilled tomatoes falling within subheading ex 07.01 M of the Common Customs Tariff, originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 59/48 Official Journal of the European Communities 1 . 3 . 78 COUNCIL REGULATION (EEC) No 430/78 of 28 February 1978 on the arrangements applicable to fresh or chilled tomatoes falling within subheading ex 07.01 M of the Common Customs Tariff, originating in the African, Caribbean and Pacific States or in the overseas countries and territories reserve ; whereas the shares thus drawn from . the reserve must be valid until the end of the quota period ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom on the Netherlands and the Grand Duchy of Luxembourg are united in and jointly represented by the Benelux Economic Union, all transactions concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (!), Whereas Council Regulation (EEC) No 706/76 of 30 March 1976 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the over ­ seas countries and territories (2), as last amended by Regulation (EEC) No 3013/77 (3), provides for the total or partial exemption from customs duties for such products ; whereas, because of the significance of fresh and chilled tomatoes for the economies of these States, countries and territories, these products should be allowed to benefit from a partial exemption of customs duties for a fixed period of the year ; Whereas a Community tariff quota of 1 000 tonnes of fresh or chilled tomatoes falling under subheading ex 07.01 M I of the Common Customs Tariff should be opened for the period 15 November to 15 April ; whereas the customs duty applicable within this quota may be fixed at 4-4 % with a minimum charge of two units of account per 100 kilograms net weight ; whereas a quota of 300 tonnes should be opened for the period 1 March to 15 April 1978 ; Whereas it is necessary in particular to ensure to all Community importers equal and uninterrupted access to the abovementioned quota, and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the tariff quota involved is of a rela ­ tively low volume and the period of application is very short, it seems possible to allocate the whole quota volume to the Community reserve and to provide for the possibility of those Member States in which needs might arise drawing appropriate quantities from that Article 1 From 1 March 1978 to 29 February 1980, the products listed below originating in the African, Caribbean and Pacific States or in the overseas countries and territo ­ ries shall be imported subject to customs duties equal to 40 % of the Common Customs Tariff duties within a Community tariff quota of 1 000 tonnes with a minimum charge of two units of account per 100 kilo ­ grams net weight : CCT heading No Description 07.01 Vegetables, fresh or chilled : M. Tomatoes : I. From 1 November to 14 May :  From 15 November to 15 April Article 2 1 . From 1 March to 15 April 1978 , a Community tariff quota of 300 tonnes shall be opened in the Community for fresh or chilled tomatoes falling within subheading ex 07.01 M I of the Common ( ! ) Opinion delivered on 17 February 1978 (not yet published in the Official Journal). (2) OJ No L 85, 31 . 3 . 1976, p. 2. (3) OJ No L 355, 31 . 12. 1977, p. 31 . 1 . 3 . 78 Official Journal of the European Communities No L 59/49 Customs Tariff, originating in the African, Caribbean and Pacific States or in the overseas countries and terri ­ tories. 2. Within this tariff quota the Common Customs Tariff duty applicable to these products shall be suspended at 4-4 % with a minimum charge of two units of account per 100 kilograms net weight . 3 . The volume of the tariff quota referred to in para ­ graph 1 shall constitute a Community reserve . 4. If the need should arise for the products in ques ­ tion in a Member State, the latter shall draw an appro ­ priate share from the reserve, providing that the size of the reserve so permits. 5 . The shares drawn pursuant to paragraph 4 shall be valid until 15 April 1978 . Article 3 1 . Member States shall take all measures necessary to ensure that shares drawn pursuant to Article 2 are opened in such a way that imports may be charged without interruption against their cumulative portions of the Community quota. 2 . Each Member State shall ensure that importers of the products concerned established in its territory have free access to the shares allocated to it. 3 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports of the products in question entered for home use. Article 4 At the request of the Commission , Member States shall inform it of imports actually charged against their shares. Article 5 The Member States and the Commission shall colla ­ borate closely in order to ensure that this Regulation is observed. Article 6 The rules of origin applicable to the products imported under this Regulation shall be, respectively, those of Protocol 1 annexed to the ACP-EEC Conven ­ tion of Lome concerning the definition of the concept of 'originating products' and the methods of adminis ­ trative cooperation , and those of Annex II to Council Decision 76/568/EEC of 29 June 1976 on the associa ­ tion of the overseas countries and territories with the European Economic Community ( 1). Article 7 This Regulation shall enter into force on 1 March 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1978 . For the Council The President P. DALSAGER ( ») OJ No L 176, 1 . 7. 1976, p. 8 .